Seawei.1., Judge,
delivered the opinion of the Court .:
Upon full consideration of this case, I am well satisfied that X was mistaken in the direction I gave to the jury in respect to taking into consideration the standing of the parties in assessing the damages. X think the true rule is that the jury are not permitted to take into consideration any thing which would not be admissible to bo .given in evidence $ the evidence is either to inform the jury in respect to the existence of a fact put in issue, or as to its quality or extent. Where the character of a party is put in issue, or when the matter in controversy is vindictive or matter of feeling, the exteitt of the injury done, in the latter case, as well as the existence of the fact in the former case, can, in some degree be estimated by the standing of the parties, and where the evidence is conducive to the matters put in issue, or their extent, it is admissible.
In this case, the standing of the parties was not conducive to inform the jury upon either of these points.— There must be a new trial.
But, upon the other point, I see no reason to alter the opinion X entertained on the trial.